UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4481


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MANUEL DE JESUS GORDILLO-ESCANDON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Bruce H. Hendricks, District Judge. (6:17-cr-00206-BHH-3)


Submitted: October 31, 2017                                 Decided: December 13, 2017


Before WYNN, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard W. Anderson III, LAW OFFICE OF HOWARD W. ANDERSON III, LLC,
Pendleton, South Carolina, for Appellant. Beth Drake, United States Attorney, D. Josev
Brewer, Assistant United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Manuel de Jesus Gordillo-Escandon has been indicted in the District of South

Carolina on federal drug and firearm offenses. Gordillo-Escandon, previously having

been convicted on state drug and firearm charges, moved to dismiss the pending federal

charges as violative of the Double Jeopardy Clause and the Full Faith and Credit Act,

28 U.S.C. § 1738 (2012).      The district court denied the motion, finding that the

successive prosecutions by separate sovereigns violated neither the Double Jeopardy

Clause nor the Full Faith and Credit Act. Gordillo-Escandon then filed this interlocutory

appeal pursuant to Abney v. United States, 431 U.S. 651, 662 (1977).

       We review preserved claims concerning the Double Jeopardy Clause de novo.

United States v. Schnittker, 807 F.3d 77, 81 (4th Cir. 2015). The protection against

double jeopardy “prohibits the government from subjecting a person to multiple

punishments for the same offense.” Id. (internal quotation marks omitted). However,

under the dual sovereignty doctrine, “the Supreme Court has continually held that federal

and state crimes are not the same offense, no matter how identical the conduct they

proscribe.” United States v. Alvarado, 440 F.3d 191, 196 (4th Cir. 2006) (internal

quotation marks omitted); see Abbate v. United States, 359 U.S. 187, 194-96 (1959)

(declining to overrule established principle “that a federal prosecution is not barred by a

prior state prosecution of the same person for the same acts”). As Gordillo-Escandon

concedes, his double jeopardy claim could have merit only if the Supreme Court

overturned its decision in Abbate.      Because Abbate remains good law, Gordillo-

Escandon’s claim must fail.

                                            2
       The Full Faith and Credit Act requires federal courts to apply state res judicata law

to determine the preclusive effects of a state court judgment. Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 293 (2005); In re Genesys Data Techs., Inc., 204 F.3d
124, 129 (4th Cir. 2000). “Under South Carolina law, to establish res judicata a party

must show (1) identity of the parties; (2) identity of the subject matter; and (3)

adjudication of the issue in the former suit.” Sunrise Corp. v. City of Myrtle Beach, 420
F.3d 322, 327 (4th Cir. 2005) (internal quotation marks omitted). We have held that

“[t]he federal government is neither the same as nor in privity with the [s]tate

[government] and therefore is not barred” by the doctrine of collateral estoppel. United

States v. Smith, 446 F.2d 200, 202 (4th Cir. 1971). Accordingly, we conclude that

Gordillo-Escandon fails to meet the requirements for res judicata under South Carolina

law and, therefore, his claim under the Full Faith and Credit Act must fail.

       Based on the foregoing, we affirm the district court’s denial of Gordillo-

Escandon’s motion to dismiss the pending federal indictment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                               AFFIRMED




                                             3